Citation Nr: 1809811	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  18-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for posttraumatic stress disorder (PTSD).

Entitlement to service connection for a left knee disability.

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to May 1946.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran did not experience an in-service stressor related to his claimed posttraumatic disorder.

2.  The Veteran did not experience an in-service injury, disease, or event related to his left knee disability.

3.  The Veteran did not experience an in-service injury, disease, or event related to his right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for posttraumatic stress disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1101, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1101, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA provided required notice in July 2015 and August 2015 letters.  The evidence of record does not trigger VA's duty to assist and provide a medical examination.  As discussed further below, the evidence fails to establish an in-service event, injury, or disease to warrant an examination into any link between the Veteran's claimed disabilities and service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that when the evidence fails establish an in-service injury, disease, or event, VA need not provide a medical examination).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disorder in accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

For a Veteran who served 90 days during a war period, there is a presumption of service connection enumerated "chronic diseases", such as arthritis, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303 (b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

III. Analysis

In his November 2015 notice of disagreement, the Veteran specifically alleged an in-service bus accident caused all three of his claimed disabilities on appeal.  The Veteran recounted:

I suffered this injury in November 1946, while going on liberty.  The liberty bus had just left Olathe, Kansas Naval Air Station and hit a tractor trailer.  We crashed into a huge tree and came to rest.  My knees were in severe pain and discomfort.  There was moaning and groaning all over and you could see the dead and dying Sailors scattered all over the bus, and laying in the road and in the brush. . . . To date this injury continues to affect my daily living and activities.  I continue to suffer from pain, discomfort and have limitations in walking, standing, bending, kneeling and exercise is out of the question. . . . I was in fear of my life, I did not know if I too had sustained any other damage that would take me out of this world.  To date this continues to affect my daily living and activities.  I have never sought any treatment for this post-traumatic stress disorder while I had a fear of dying.  I did not want people to think less of me for my time in service.

The Veteran's discharge certificate reflects a separation date of April 29, 1946.  A July 2015 request for information shows the last date of active duty as May 2, 1946.  These facts would indicate the incident never occurred as reported, since November 1946 was after the Veteran's period of active service, and the reported incident involved a military bus carrying service members on liberty.  Nevertheless, the Board contemplates the possibility of an unintentional misreporting of dates.

The RO keyed in on this factual discrepancy in its November 2017 statement of the case and continued to deny the claims.  The Veteran responded in his December 2017 VA Form 9:

I feel that I should be granted compensation for these disabilities, although I failed to submit the link for my conditions and my military service you acknowledged the accident I suffered and how soon after I was discharge.  I wasn't able to seek the medical attention needed and I did not know about the VA.

The Board interprets this statement as further evidence that the alleged incident giving rise to the Veteran's claimed disabilities did not occur in service.  Even if the Board were to construe the December 2017 statement as the Veteran maintaining that he experienced the incident in-service, and was soon after discharged, the Veteran's April 1946 separation examination shows the spine and extremities (bones, joints, muscles, feet) to be normal, and contains no indication that the Veteran suffered any sort of trauma as claimed before discharge.  Given these considerations, the Board deems the Veteran's reporting of the incident giving rise to his claimed disabilities to be noncredible.

The Board has reviewed the remaining evidence of record, to include VA treatment records and service treatment records, and can find no evidence linking any of the Veteran's claimed disabilities to an in-service event, or active service in general.  While the Veteran has various knee diagnoses, to include degenerative joint disease, the record contains no indication that such knee issues arose in or are related to service, or that any knee arthritis manifested to a compensable degree within one year of service.  Lastly, the record contains no medical evidence indicating a diagnosis of mental disorder.

The Board thus finds the evidence fails to establish an in-service incurrence or aggravation of disease or injury giving rise to the Veteran's left and right knee disabilities.  The evidence likewise fails to establish that the Veteran has a diagnosed mental disorder; or an in-service stressor to support a claim for PTSD.  For these reasons, direct service connection is unavailable for all three claims.  Service connection is also unavailable on a presumptive basis for left and right knee arthritis, as such arthritis did not manifest to a compensable degree within one year of service.  As the evidence preponderates against the claims, the benefit-of-the-doubt doctrine is inapplicable and the claims are denied.


ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
JONTHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


